Citation Nr: 0929314	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability, to include thoracic 
scoliosis and status post lumbar discectomy for herniated 
nucleus pulposus.

2.  Entitlement to service connection for a hip disability, 
to include as secondary to the claimed back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In April 2009 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file. 


FINDINGS OF FACT

1.  An October 1993 rating decision denied service connection 
for a back condition with scoliosis.  The Veteran was 
informed of this decision and of her appellate rights in 
April 1994, and she did not appeal. 

2.  The additional evidence received since the October 1993 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability.

3.  The Veteran's scoliosis was noted on her entry into 
service and was not aggravated by active duty, and a current 
back disability is not otherwise shown to be associated with 
the Veteran's active duty.

4.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current hip disability that is related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying the Veteran's 
claim of service connection for a back condition with 
scoliosis is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The evidence submitted since the final October 1993 
rating decision is new and material; thus, the claim of 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

3.  The Veteran's back disability, to include thoracic 
scoliosis and status post lumbar discectomy for herniated 
nucleus pulposus, is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2008).

4.  A hip disability was not incurred in or aggravated by 
active service, and was not proximately due to aggravated by 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by letters issued in February 2004 and May 2005.  
In these letters, the Veteran was advised of the evidence 
needed to substantiate her new and material evidence and 
service connection claims, to include entitlement to service 
connection on a secondary basis.  She was also advised of her 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by her and what evidence should 
be provided by VA.  A March 2006 letter further advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of her 
claims, pursuant to the Court's holding in Dingess, supra.

The Veteran was advised in the May 2005 letter that her claim 
of service connection for a back condition had been 
previously denied because there was no indication of back 
problems during service.  She was informed of the need to 
submit new and material evidence to reopen this claim and was 
advised of the type of evidence that would be considered new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claims were readjudicated following the May 
2005 and March 2006 notice letters in an April 2006 statement 
of the case and April 2007 and May 2008 supplemental 
statements of the case.  Thus, any deficiencies in the 
content or timeliness of these notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and private medical records.  The RO also arranged 
for the Veteran to undergo a VA examination in connection 
with the claims on appeal, and the January 2007 VA 
examination report has been associated with the claims 
folder.  This examination addressed the nature and etiology 
of both the claimed back and hips disabilities.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
a back disability.  She essentially contends that she suffers 
from a current back disability that was incurred due to 
rigorous drills and heavy lifting during service.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for 
a back disability was originally denied in October 1993 
because scoliosis was detected in October 1990 upon her 
entrance into service and was not shown to have been 
aggravated by service.  While the Veteran reported a history 
of recurrent back pain on separation, there was no indication 
of treatment for any chronic back problems during military 
service.  The RO noted that scoliosis is a developmental 
abnormality of the spine which was shown to have pre-existed 
service and, in the absence of injury or additional 
disability during military service, service connection had to 
be denied.

Since the October 1993 rating decision, the Veteran's private 
medical records reflect that she underwent a lumbar 
discectomy for a herniated L4-5 disc in November 2003.  A 
November 2003 report from her private neurosurgeon notes that 
the Veteran reported a history of intermittent back pain for 
the past 10 years and that the Veteran felt this may have 
resulted from rigorous training in service.

This evidence is new in that it was not of record at the time 
of the October 1993 denial.  It is material in that it is in-
service evidence of a non-developmental back abnormality.  
The Board further notes that the Veteran is competent to 
report that she has been experiencing back pain since 
service.  

In short, the Board finds that this evidence constitutes new 
and material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence, and it appears to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disability.  To this extent, 
the benefit sought on appeal is granted.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

A.  Back Disability

The Veteran has claimed entitlement to a back disability, to 
include thoracic scoliosis and status post lumbar discectomy 
for herniated nucleus pulposus.  The Veteran essentially 
claims that her thoracic scoliosis was aggravated by service 
or that she incurred a separate back disability during 
service that led to her post-service herniated disc.

The Veteran's April 1990 entrance examination report notes 
that the Veteran underwent an x-ray screening for scoliosis.  
X-rays showed an idiopathic scoliosis of approximately 15 
degrees of the thoracic spine, with the curve to the left.  
She reported no history of back trouble on April 1990 medical 
history and medical prescreening forms.  A July 1993 service 
treatment record notes that the Veteran complained of pain in 
the mid back of her spine.  The pain had begun four days ago 
when she was lifting furniture.  The record notes that the 
Veteran was assessed as having a lumbar strain.  The July 
1993 separation examination report notes scoliosis by prior 
x-ray and that there was less than 5 degrees curvature.  The 
Veteran noted recurrent back pain on her July 1993 medical 
history report.

A July 1996 private medical record reflects that the Veteran 
sought treatment after she injured her lower back lifting up 
her child from the couch when he ws sleeping.  She noted that 
she had not seen any other doctors for this condition and had 
not been treated for any health condition in the past year.  

An August 1998 chiropractic treatment record notes that the 
Veteran sought treatment for lower back pain and muscle pain 
in the middle and right side of her back after having been 
injured the previous day.  

A June 2006 statement from the Veteran's aunt noted that the 
Veteran was active and healthy during her teen years.  She 
noted that the Veteran injured her back during service but 
was confident that the pain would pass, as she had always 
been healthy.  However, the injury did not heal and continued 
to give her pain and swelling.  Upon leaving service, the 
Veteran sought relief by visiting chiropractors, physicians, 
and holistic medicine providers.  Her problems led to a 
herniated disc that required surgery in November 2003.  The 
surgery gave her some reprieve from the constant pain.  The 
injury, however, has put limitations on her daily routine and 
will continue to do so for the rest of her life.  

A July 2006 statement from the Veteran's grandmother notes 
that the Veteran had been active all of her life and that she 
has been in pain with her back since service.

The Veteran's husband submitted a statement in July 2006 
noting that he met the Veteran in Spring 1991 in Frankfurt, 
Germany.  While serving with the 32nd Signal Battalion, the 
Veteran complained of having problems with performing some of 
the exercises, including the flutter kick, sit-ups, and bend 
and reach exercises.  She also had difficulties carrying her 
back pack and toolboxes.  The Veteran's husband noted that 
her back pains continued when she moved to Kentucky in about 
November 1994.  She sought chiropractic treatment in 1996 
after she had moved to Texas.  She was still having back pain 
after he and the Veteran married in 1997 and moved to West 
Virginia, at which time she sought VA treatment.  She was 
diagnosed with a ruptured disc after an MRI in 2003.  
Following surgery, the Veteran developed a series of 
infections that nearly ended her life.  At this time, she 
spent weeks in the hospital and had to undergo rehabilitation 
to strengthen her muscles and learn to walk, turn, climb 
stairs, and lay in bed without aggravating her back.  In June 
2004, the Veteran sought treatment from a physical therapist 
who told the Veteran that she may have to live with this pain 
for the rest of her life.  Her range of movement is limited, 
and she cannot stand or sit for long periods of time.  She 
cannot carry things such as laundry or heavy objects.  Back 
and hip realignment exercises that the Veteran's husband was 
taught to perform only provide temporary relief.

A January 2007 VA joints examination report noted the 
Veteran's pertinent in-service medical history.  It also 
noted that the Veteran reported having developed lower back 
pain after she joined the service, and that she thought it 
was a direct result of heavy lifting and rigorous training 
exercises.  She reported that she did not seek medical 
attention until separation because she did not want to appear 
to be a complainer.  

The examiner noted that the first documented record of post-
service medical treatment was from July 1996.  This record 
showed that the Veteran presented with lower back pain which 
was treated with conservative management.

In August 1998, the Veteran presented to a spine injury 
clinic for recurrent lower back pain.  Conservative therapy, 
including ice, heat, TENS, and massage, were given through 
October 1999.  The examiner noted the four supporting letters 
from the Veteran's husband, aunt, grandmother, and friend 
from service.  These individuals all attested that the 
Veteran has had recurrent back pain since service.  The 
Veteran was treated for back pain at a VA medical center from 
September 1998 through October 2003 and by local physicians 
from January 2000 to May 2003.  

A 2003 MRI showed a large central/left paracentral disc 
herniation at L4-L5 which was narrowing the left lateral 
recess and effacing the thecal sac, and a small annular tear 
at L5-S1.  The Veteran sought surgical intervention for her 
back pain in November 2003.  The Veteran subsequently 
received more treatment and physical therapy for her back 
pain.
 
There was no history of trauma to the spine, and no history 
of neoplasm.  There was no history of fatigue, but there was 
a history of decreased motion, stiffness, weakness, spasms, 
and pain.  The pain was located and distributed in the lower 
back and hip.  The pain was noted to have onset in July 1993.  
The pain was described as shooting, constant, sharp, and of 
moderate severity.  The Veteran stated that the pain occurs 
daily and radiates to the left thigh.  She reported severe 
flare-ups that occur weekly for more than a month.  These 
flare-ups were precipitated by standing, lifting, sitting, or 
exercising, and were alleviated by lying down, pain 
medications, and physical therapy.  During flare-ups, the 
Veteran reported that she needed bedrest and was immobilized.  

On examination of the thoracic sacrospinalis, there was spasm 
on the left and the right sides, pain with motion, 
tenderness, and weakness on both sides.  There was no atrophy 
or guarding on either side.  The muscle spasm and localized 
tenderness were noted not to be severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  

On examination, the Veteran's posture, head position, and 
gait type were normal, and her spine was symmetrical in 
appearance.  On examination for abnormal spinal curvatures, 
there was no gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reverse lordosis.  A detailed 
motor examination of the spine showed active movement against 
full resistance.  A detailed sensory examination was normal 
in both upper and lower extremities.  A detailed reflex 
examination was normal.  

The left hip radiology report states that an AP view of the 
pelvis and a frog leg lateral of the left hip revealed normal 
bony architecture throughout the pelvis and proximal femora.  
No localized soft tissue abnormality was identified.  The 
impression was that the Veteran's left hip was normal.  

The lumbosacral spine radiology report notes that five view 
examination showed normal heights of the vertebral bodies and 
intervertebral disc spaces.  There was evidence of a small 
limbus deformity in the anterior superior of the body of L5.  
The pedicles and posterior arches were intact.  The lumbar 
curvature was well maintained.  The impression was small 
limbus deformity in the body of L5.  

The lumbosacral spine MRI report noted that the conus 
medullaris was in normal location and signal.  There was 
normal lumbar lordosis.  The lumbar vertebral bodies were 
maintained in height and signal with no compression fracture.  
There was mild decrease in the signal of L4-L5 and L5-S1, 
consistent with disc desiccation.  At L4-L5 level, there was 
a large central/left paracentral disc herniation at L4-L5, 
which was narrowing the left lateral recess and effacing the 
thecal sac.  The L5-S1 level revealed a small annular tear 
posteriorly.  There was no significant encroachment of the 
neural foramina bilaterally.  

The examiner opined that the Veteran's scoliosis was very 
mild and stated that less than 5 degrees curvature was 
documented in x-ray.  The examiner opined that it should not 
cause the severity of pain that the Veteran has described.  
The examiner found no clear medical evidence or documentation 
that the Veteran had a major back injury while she was in 
service.  She was evaluated and only diagnosed with lumbar 
strain at the time of service.  She was not diagnosed with 
herniated disc until 2003, ten years from the time when she 
was in service.  Therefore, the examiner concluded that the 
presumption that her herniated disc is a result of her 
claimed injury in service was very weak.  

The examiner concluded that the Veteran's current back 
problem is less than likely as not caused by or a result of 
her lifting furniture in service or an aggravation of her 
prior to service scoliosis.  

As noted, during the service enlistment examination, it was 
specifically noted that the Veteran had idiopathic scoliosis 
of the thoracic spines.  For this reason, the Board notes 
that it is evident that the Veteran had preexisting scoliosis 
and that such condition was "noted" upon entrance into 
service.  As such, the presumption of soundness does not 
attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 
Fed. Reg. 25178 (2004).

In this case, the Veteran has not presented competent 
evidence from a medical professional demonstrating that her 
scoliosis was aggravated beyond the normal course of the 
disability due to her military service.  Nor has she 
presented competent medical evidence otherwise relating her 
post-service herniated disc to the in-service lumbar strain.  

As noted, a November 2003 report from her private 
neurosurgeon notes that the Veteran reported a history of 
intermittent back pain for the past 10 years and that the 
Veteran felt this may have resulted from rigorous training in 
service.  However, the notation appears to be a mere 
recitation of a veteran's self- reported lay history, and 
such a recitation does not constitute an actual medical 
opinion addressing either diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

The Veteran testified at her April 2009 hearing that she 
would attempt to obtain an etiology opinion from her 
neurosurgeon or general practitioner.  The record was held 
open for 60 days for her to do so, but no such opinion has 
been submitted.  To the extent that the Veteran is asserting 
that her post-service herniated disc is related to an in-
service lumbar strain, as a lay person she lacks the 
requisite medical knowledge and education necessary to render 
a probative opinion linking an in-service back injury to a 
back post-service injury that did not occur until a decade 
later.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Similarly, while the Veteran's husband, aunt, and grandmother 
are considered competent to testify to having witnessed the 
Veteran complain of back pain following service, they cannot 
provide a competent medical opinion linking the Veteran's in-
service lumbar strain with her subsequent herniated disc or 
any other current back disability.

The Board believes that the Veteran is sincere in her belief 
that her current back disability was caused or aggravated by 
service.  However, the Board is mindful that it cannot make 
its own independent medical determinations, and that it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  Evans 
v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In this case, a competent VA examiner found that the 
Veteran's current back problem is less than likely as not 
caused by or a result of her lifting furniture in service or 
an aggravation of her pre-existing scoliosis.  The examiner 
explained that this conclusion was based on the absence of a 
major back injury during service and the fact that ten years 
had passed between the Veteran's separation from service and 
the occurrence of the herniated disc.  As noted, the Veteran 
is competent as a lay person to describe worsening 
symptomatology in service; however, the Board ultimately 
places more probative weight on the opinion of the VA health 
care specialist, who considered the Veteran's own report as 
to her history, but nevertheless found that it was unlikely 
that her current back disability was caused by an in-service 
injury or is otherwise the result of an aggravation of her 
preexisting scoliosis.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a back disability, to include thoracic 
scoliosis and status post lumbar discectomy for herniated 
nucleus pulposus.  In essence, for the reasons set forth 
above, the Board finds that the Veteran's scoliosis did not 
undergo a worsening in service, or that her current back 
disability is otherwise related to service.  Absent a showing 
of any increase in disability during service, the presumption 
of aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Hip Disability

The Veteran has also claimed entitlement to service 
connection for a hip disability as secondary to the back 
disability discussed above.  

The Board notes that the Veteran's service treatment records 
contain no evidence of a hip disability.  Both the April 1990 
enlistment examination report and the July 1993 separation 
examination report reflect that the Veteran's lower 
extremities were clinically normal.  The Veteran noted no 
history of or current pertinent symptoms of a hip disability 
in either the entrance or separation medical history reports.  

The earliest post-service evidence of a hip disability 
appears in a January 2000 private medical record.  This 
record notes a complaint of shooting, burning, and tingling 
pain in the right sacroiliac area and iliac crest.  The 
Veteran reported that this pain occurred every month in 
proximity to her menstrual cycle.  The examiner diagnosed 
lumbalgia with concurrent reflexive myospasm and multiple 
vertebral subluxation complexes.  The Veteran herself has not 
contended that she experienced hip pain in service, and there 
is no evidence of record otherwise indicating that her hip 
pain began during or shortly following her separation from 
service.  Therefore, in the absence of either lay or medical 
evidence suggesting the onset of a hip disability in service, 
or otherwise relating such disability directly to service, 
the Board finds that direct service connection is not 
warranted.  

With respect to the question of whether the Veteran has a 
current hip condition that is related to her back disability, 
the Board notes that the Veteran has not been service 
connected for a back disability; thus, service-connection on 
this secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for a hip disability.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability, to 
include thoracic scoliosis and status post lumbar discectomy 
for herniated nucleus pulposus, is reopened.

Entitlement to service connection for a back disability, to 
include thoracic scoliosis and status post lumbar discectomy 
for herniated nucleus pulposus, is denied.

Entitlement to service connection for a hip disability, to 
include as secondary to the claimed back disability, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


